Citation Nr: 1315629	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  09-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher monthly nonservice-connected pension payment.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted the Veteran's claim for nonservice-connected pension.  

The Veteran was scheduled for a travel board hearing in March 2013.  However, the Veteran failed to appear at this hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2012). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.  

The Veteran was granted entitlement to nonservice-connected pension benefits in an October 2007 rating decision.  He began receiving monthly pension benefits based on his report that he was a single Veteran with no dependents and only Social Security Administration income.  As the Veteran did not report any additional out-of-pocket medical expenses other than his Medicare premium, he received the standard Medicare deduction for purposes of calculating his countable income.  

The Board notes that there is insufficient information to make any more than a piecemeal attempt at determining the amount of the Veteran's monthly nonservice-connected pension payments for the years 2008 to the present.  Specifically, the Board is unable to calculate the Veteran's countable income for those years because the claims file does not contain information regarding the amount of his monthly Social Security income from 2008 to the present.  As the Veteran has no other source of income, this information is significant for purposes of calculating his countable income. 

Additionally, in calculating the Veteran's countable income for 2007, the RO appropriately used the standard monthly Medicare deduction of $93.50, effective December 1, 2006.  See Veterans Benefits Administration Manual M21-1, Part I, Appendix B (2012).  Using this monthly rate, the annual Medicare deduction would come out to be $1,122.00 for countable income purposes in 2007.  The Board notes that the standard monthly Medicare deduction increased from 2008 to the present.  See Veterans Benefits Administration Manual M21-1, Part I, Appendix B.  However, in pension benefit notification letters subsequent to 2007, it appears that the RO continued to utilize the 2007 standard monthly Medicare deduction rate of $93.50 per month, or $1,122.00 per year, when calculating the Veteran's countable income.  As the amount of the standard Medicare deduction could potentially affect the amount of the Veteran's monthly pension benefit payments, clarification of the countable income calculations is necessary.         

On remand, the RO should provide the amount of the Veteran's Social Security income from 2008 to the present.  The RO should also prepare a clear audit of how it calculated the Veteran's pension benefits, including the precise amount of the Medicare deductions that were used each year.   
  
Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit of the Veteran's calculated benefit payments for the years 2008 to the present, specifically identifying all sources of income that were used to calculate his entitlement to benefits and the precise amount of the Medicare deductions that were used each year.  

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


